 In the Matter of R.J.REYNOLDS TOBACCO COMPANY, EMPLOYERandTOBACCO WORKERS INTERNATIONAL UNION, A.F. OFL., PETITIONERCase No. 34 RC-157.-Decided February 9,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Miles J. Mc-Cormick, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record 2 in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.31At thehearing, the Employer moved to dismiss the petition on the ground that there isno evidence in the record that the Petitioner represents a substantial number of employeesin the requested unit.The hearing officer reserved ruling on the motion for the Board.For the reasons stated inC. D. Jennings&Company,68 NLRB 516, the motion is herebydenied.The hearing officer, over the Employer's objection,permitted United Tobacco Workers,Local 22, Food, Tobacco, Agricultural and Allied Workers Union of America,C. I. 0., hereincalled the F. T. A., and United Transport Service Employees,C. I. 0., herein called theU. T. S. E., to intervene in this proceeding.Near the close of the hearing,the Employerrenewed its motion in opposition to their intervention,on the ground that there was noshowing on the record that these organizations represent any employees in any of theproposed units.The hearing officer also referred this motion to the Board.For thereasons stated in theJenningscase,supra,this motion is denied.2After the hearing, the Employer moved to correct certain errors in the transcript.Noobjections having been filed thereto,it is ordered that the transcript be, and it hereby is,corrected in accordance with the motion.S The Employer assertsthat the F. T. A. Is a "paper"organization and is not a labororganizationwithin themeaning ofthe Act.Wefind no merit in this contention.Therecord clearlyshows that the F. T. A. existsfor the purpose of bargaining collectivelywith employers with respect to wages, hours,and conditions of work.De May's, Inc.,81NLRB 1374and cases cited therein.88 NLRB No. 120.600 R. J. REYNOLDS TOBACCO COMPANY6013.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection 2(6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit composed of all the Employ-er's production and maintenance employees at Winston-Salem, NorthCarolina, including head inspectors and plant clerical employees, butexcluding seasonalemployees, office clerical employees, subforemen,and allother supervisors.The Petitioner is willing to represent theseasonalemployees in a separate unit, if the Board determines thatsuch a unit is appropriate.The F. T. A. seeks to represent a unit composed of all productionand maintenance employees at Winston-Salem, includingseasonal em-ployees, but excluding plant clerical employees, office employees, headinspectors, subforemen, and all other supervisors 4The U. T. S. E.desires to represent a unit composed of the Winston-Salem productionand maintenanceemployees, including head inspectors, plant clerical,and seasonalemployees, but excluding office clerical employees, sub-foremen, and all other supervisors.The Employer agrees generallywith the scope of the unit sought by the Petitioner, but wouldexcludeplant clerical employees. In addition, the Employer asserts that itsseasonalemployees should constitute a separate unit.Seasonal employees:All the employees in this category at Winston-Salem are engaged exclusively in processing green leaf tobacco, whichis a. seasonaloperation.During the 1948-49 season, the Employeremployed a daily average of 961 seasonal employees in this operation .5Most of them were hired and worked only during 2 peak periods ex-tending from the last week in August to the first week in October, andfrom the first week in December through the end of January. TheEmployer usually selects its seasonal employees from housewives,farmers, high school students, and domestics in the area desiring onlypart-year employment. There are approximately 9,700 nonseasonal, orpermanent,-employees, of whom about 200 are assigned to the green leafseasonaloperations for the purpose of performing only maintenanceduties.4 This is substantially the same unit for which the F.T. A. bargained with the Employerfrom 1944 until 1948, pursuant to certification following a Board-directed election (52NLRB 1311):Sinceâlay 1, 1948, the expiration date of the F. T. A.'s most recent con-tract with the Employer,there has been no recognized bargaining representative of theemployees involved herein.'As peak seasonal operations had just commenced at the time of the hearing, thenumber of seasonal employees currently employed could not be ascertained. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDSeasonal employees have little expectation of being employed inyear-round jobs.6The rate of turn-over among seasonal employeesis high; a substantial number of them do not return for work the fol-lowing season.'Unlike permanent employees, seasonal employees donot participate in group life insurance, hospitalization and surgicalbenefit, and pension plans.Their vacation plan differs from that ofpermanent employees and, because of the exemption contained in Sec-tion 7 (b) (3) of the Fair Labor Standards Act, they are not giventime-and-a-half overtime pay on the same basis as the latter. Seasonalemployees are hired at a lower rate than permanent employees.Uponbeing hired, they also undergo a less rigorous physical examinationthan the year-round employees.In a 1943 proceeding involving these operations of the Employer,the Board included seasonal employees in the same unit with otherproduction and maintenance employees .8However, the record in thiscase clearly shows that since that year the seasonal employees havenot had any retirement rights such as those possessed at the time ofour earlier decision.Moreover, this record, unlike the one in theformer proceeding, reveals that very few seasonal employees are nowgiven permanent positions at the close of the season. In view of allthe foregoing, and as it is clear that the seasonal employees have littleexpectation of obtaining year-round jobs and do not havea close com-munity of interest with the permanent employees, we shall departfrom our earlier determination and exclude them from the productionand maintenance unit established hereinafter.9Furthermore, as nei-ther the Petitioner, the F. T. A., nor the U. T. S. E., has made anyadministrative showing of representation among seasonal employees,we shall not direct a separate election among these employees?The parties also are in disagreement as to the following cate-gories and classifications of employees, whom the Petitioner and theU. T. S. E. would include, and the F. T. A. and the Employer wouldexclude :Plant clericals:The employees in this category are stationedthroughout the several plants, where they work under the direct super-vision of department foremen or factory superintendents.They areeDuring thepast season,only 53,or 3.3 percent,of the 1,601 seasonal employees hiredwere given permanent employmentat the endof the season.7 Of the dailyoverage of 961 employeesemployed during thepast season,about 600 hadworked duringthe 1947-48season, and400 during 1946-47. Since 1941, only 25 or 30seasonalemployees have worked every season.8 52 NLRB 1311, 1321, 1322.9Bear Creek Orchards,87 NLRB 1348; cf.R. J.ReynoldsTobaccoCompany,83NLRB 348.10 SeeThe Electric Auto-Lite Company,87 NLRB 129,and casescited therein ;Libby-Owens FordGlass Company,41 NLRB 574, 578. R. J. REYNOLDS TOBACCO COMPANY603classified, respectively, as clerk, hourly paid; materials and patternsclerk; material checker; supply room attendant; timekeeper-produc-tion clerk; timekeeper; and order and labor distribution clerk.Withthe exception of the hourly paid clerk, all are paid on a salariedbasis.They perform varied duties, such as keeping production, stock,supply, and payroll records; preparing and issuing requisitions forsupplies; checking the quantity and quality of incoming materials;maintaining time and attendance records of production workers andchecking the latter on their jobs; and processing work and repairorders.In accord with our usual practice, we shall include the plantclerical employees in the unit "Timekeeper-materials clerk:The timekeeper-materials clerk worksunder the general supervision of the factory manager and is respon-sible for all clerical work performed in his department.Althoughhe has some clerical duties, he also supervises one or more clerks.Hehas the authority to settle grievances and the power effectively to rec-ommend the discharge of his subordinates. In these circumstances,we find that the timekeeper-materials clerk is a supervisor within themeaning of the Act.We shall exclude him from the unit.12Hogshead checker:The hogshead checker supervises the work ofall employees assigned to loading platforms. In addition, he recordsthe number, grade, weight, and crop date of each hogshead of tobaccohandled on the unloading platform.He has the authority to settlegrievances and the power effectively to recommend the discharge ofhis subordinates.We find that the hogshead checker is a supervisorand shall exclude him from the unit.13Thermo-vactor operator:The thermo-vactor operator adjusts thecontrols of thermo-vactor machines that are used in connection withthe processing of tobacco leaves.He also assists his department fore-man in supervising employees engaged in the loading and unloadingof thermo-vactor machines.He likewise has authority to settle griev-ances and the power effectively to recommend the discharge of hissubordinates.We find that the thermo-vactor operator is a supervisorand shall exclude him from the unit.14First-aid attendant:This employee administers first aid to produc-tion and maintenance workers as required and, during seasonal opera-tions while assigned to the night shift, has certain duties that areordinarily performed by a nurse.As lie is not engaged in production11Goodman Manufacturing Company,58 NLRB 531 ;Art Metal Construction Company,75 NLRB 80;Northwest Engineering Company, 73NLRB 40; andWelding Shipyards, Inc.,81 NLRB 936.11 SeeSouthern Alkali Corporation,84 NLRB 120.13Ibid.24 Ibid 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, and in view of the specialized character of his services, weshall exclude the first-aid attendant from the unit."Metal finishing technician:The metal finishing technician, underthe supervision of a department foreman, performs various kinds ofelectroplating work and cleans metal parts by electro-chemical proc-esses.In addition, he polishes metal parts on an abrasive belt, oron a polishing lathe.He also has other duties that are similar tothose mentioned above.We find that the metal finishing technicianhas a close community of interest with the other production and main-tenance employees and shall include him in the unit.16Laboratory assistant:This employee, under the supervision of thechemist and chemical engineer, performs routine laboratory tests ontobacco, tobacco products, and materials purchased by the Employer.The laboratory assistant reports his findings and the results of suchtests to his supervisor.On occasion, he accompanies the chemist andchemical engineer on trips to various plants of the Employer, andwhile on such assignments serves as the latter's assistant. It is clearthat this employee has little contact with the production and mainte-nance workers and his working conditions are not similar to the latter.We shall, therefore, exclude the laboratory assistant from the unit.17In addition, the F. T. A. contends that "head inspectors," ordepart-ment inspectors,should be excluded from the unit on the ground thatthey are supervisors.The other parties urge their inclusion.Thereare about 45 or 50 department inspectors whose principal duties con-sist of examining the Employer's finished products for the purpose ofdetecting defects in quality.Upon discovering substandard products,they report their findings to their respective department foremen forcorrection.In its previous Decision, the Board excluded head inspec-tors, or department inspectors, from the unit found appropriate thereinbecause of their supervisory status.However, it is clear from the rec-ord in this proceeding that department inspectors do not adjust anygrievances and none exercises any supervisory authority within themeaning of the amended Act.Accordingly, we shall include them inthe unit 18We find that the following employees of the Employer's plantslocated at Winston-Salem, North Carolina, constitute a unit appro-"Wm. P. McDonald Corporation,83 NLRB 427;Welding Shipyards, Inc., supra.10 SeeThe Randall Company, 71NLRB 918, 921.17Win.P. McDonald Corporation, supra,and cases cited therein.3s SeeClaytonMarkctCompany, 76NLRB 230; andLuminous Processes, Inc.,71NLRB 405. R. J. REYNOLDS TOBACCO COMPANY605priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees, including departmentinspectors, plant clerical employees, and the metal finishing technician,but excluding seasonal employees, office clerical employees, the first-aid attendant, subforemen, timekeeper-materials clerk, hogsheadchecker, thermo-vactor operator, and all other supervisors as definedin the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they will ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented, for purposes of collective bargaining, byTobaccoWorkers International Union, A. F. of L., or by UnitedTobacco Workers, Local 22, Food, Tobacco, Agricultural and AlliedWorkers Union of America,19 or by United Transport Service Em-ployees, C. 1. 0., or by none.19After the hearing, the F. T. A. fileda motionwith the Board requestingthat its nameappear onthe ballot as "United Tobacco Workers Local 22 (FTA)."The U.T. S. E. filedan objection to this motion.Underall the circumstances,we shall place the name of theF. T. A. on the ballot in the form shown above.